USCA4 Appeal: 21-7536      Doc: 7        Filed: 02/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7536


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        HECTOR JOSE CARRANZA,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:20-cr-00203-CCE-5)


        Submitted: February 17, 2022                                 Decided: February 23, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Hector Jose Carranza, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7536      Doc: 7        Filed: 02/23/2022     Pg: 2 of 2




        PER CURIAM:

               Hector Jose Carranza appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), and denying his motion for the

        appointment of counsel. After reviewing the record, we conclude that the district court did

        not abuse its discretion in denying Carranza’s motions. See United States v. Kibble, 992

        F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021) (stating standard of review).

        Accordingly, we affirm the district court’s order. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2